 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                            DISTRICT OF NEVADA
10   TERRELL YOUNG,                    )
                                       )
11             Petitioner,             )
                                       )            3:17-cv-00118-HDM-VPC
12        v.                           )
                                       )
13   ISIDRO BACA, et al.               )            ORDER
                                       )
14             Respondents.            )
                                       )
15   _________________________________ )
16        Respondents’ motion for enlargement of time (ECF No. 38) is
17   GRANTED.   Respondents will have until April 5, 2019, to file a
18   response to the second amended petition in this case.
19        IT IS SO ORDERED.
20        DATED: This 20th day of February, 2019.
21
22                                 _________________________________
                                   HOWARD D. MCKIBBEN
23                                 UNITED STATES DISTRICT JUDGE
24
25
26
27
28
